     Case 3:18-cr-00356-S Document 134 Filed 01/02/20                   Page 1 of 5 PageID 752


                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION


UNITED STATES OF AMERICA                             ║
                                                     ║
v.                                                   ║ CRIMINAL NO. 3-18-CR-356-S
                                                     ║
THOMAS D. SELGAS (1)                                 ║
MICHELLE L. SELGAS (2)                               ║
JOHN O. GREEN (3)                                    ║


      GOVERNMENT’S RESPONSE TO DEFENDANT JOHN GREEN’S MOTION FOR A
                         LIMITING INSTRUCTION

           The United States of America, by and through its undersigned attorneys, hereby provides

this response to defendant John Green’s motion for a limiting instruction1.

      I.       PROCEDURAL HISTORY

           On July 18, 2018, a federal grand jury returned an indictment against Thomas Selgas,

Michelle Selgas and John Green (“defendant Green”) charging them, inter alia, with one count

of violating 18 U.S.C. § 371, Conspiracy to Defraud the United States. Specifically the

indictment charges that the defendants (in the conspiracy count):

                  did unlawfully, voluntarily, intentionally, and knowingly conspire, combine,
                  confederate, and agree together and with each other and with other individuals
                  both known and unknown to the Grand Jury to defraud the United States for the
                  purpose of impeding, impairing, obstructing, and defeating the lawful
                  Government functions of the IRS in the ascertainment, computation, assessment,
                  and collection of the revenue: to wit, the SELGASES' federal income taxes.

           In his most recent filing, defendant Green seeks a limiting instruction that directs the jury

not to consider certain testimony and evidence against him. While defendant Green states he has

not heard the testimony and is unsure how the government will use each exhibit, he anticipates



1
    Dkt. 130
      Case 3:18-cr-00356-S Document 134 Filed 01/02/20               Page 2 of 5 PageID 753


requesting a limiting instruction to approximately 98 separate Government exhibits. Because the

majority of the 98 identified exhibits are probative evidence of the conspiracy, the Government

objects to the breadth of the defendant Green’s request.

II.      APPLICABLE LAW

         To establish a violation pursuant to § 371, the Government must prove: (1) that two or

more persons agreed to defraud the United States; (2) that at some point during the existence of

the conspiracy or agreement, one of the members of the conspiracy knowingly performed one of

the overt acts charged in the indictment in order to accomplish the object or purpose of the

agreement; and (3) that the defendant had the intent to defraud the United States. See United

States v. Yamin, 868 F.2d 130, 133 (5th Cir. 1989).

         Furthermore, the Fifth Circuit Pattern Jury Instruction (2015) 2.15B states in part:

         One may become a member of a conspiracy without knowing all the details of the
         unlawful scheme or the identities of all the other alleged conspirators. If a defendant
         understands the unlawful nature of a plan or scheme on one occasion, that is sufficient to
         convict him for conspiracy even though the defendant had not participated before and
         even though the defendant played only a minor part.

         The government need not prove that the alleged conspirators entered into any formal
         agreement, nor that they directly stated between themselves all the details of the scheme.
         Similarly, the government need not prove that all of the details of the scheme alleged in
         the indictment were actually agreed upon or carried out. Nor must it prove that all the
         persons alleged to have been members of the conspiracy were such, or that the alleged
         conspirators actually succeeded in accomplishing their unlawful objectives.

         The essence of the crime of conspiracy is the agreement. United States v. Falcone, 311

U.S. 205, 210 (1940); Iannelli v. United States, 420 U.S. 770, 785 n.17 (1975). To establish a

defendant's membership in a conspiracy, the government must prove that the defendant knew of

the conspiracy and intended to join it with the purpose of accomplishing the object of the

conspiracy. United States v. Yanin, 868 F.2d at 133.
   Case 3:18-cr-00356-S Document 134 Filed 01/02/20                   Page 3 of 5 PageID 754


       Notably, for the purposes of proving that a conspiracy exists, the overt acts of one co-

conspirator may be imputed to all of the coconspirators. United States v. Falcone, 311U.S. at 210

(1940); see also United States v. Enstam, 622 F.2d 857, 867 (5th Cir.1980) (only necessary for

one coconspirator to commit overt act); United States v. Veltre, 591 F.2d 347, 350 (5th Cir.1979)

(once conspiracy shown, proof of single overt act done in furtherance of conspiracy establishes

the guilt of each member). The United States Supreme Court has pointed out that “[t]he function

of the overt act in a conspiracy prosecution is simply to manifest that the conspiracy is at work

and is neither a project still resting solely in the minds of the conspirators nor a fully completed

operation no longer in existence.” Yates v. United States, 354 U.S. 298, 334, 77 S.Ct. 1064, 1

L.Ed.2d 1356 (1957). Since the reason for requiring proof of an overt act is to demonstrate that

the conspiracy is operative, the overt act may be lawful or unlawful conduct. United States v.

Miller, 491 F.2d 638, 644 (5th Cir.1974).

       A conspirator is responsible for offenses committed by a co-conspirator if the conspirator

was a member of the conspiracy when the coconspirator committed the offense and the offense

was committed in furtherance of, or as a foreseeable consequence of, the conspiracy. Pinkerton

v. United States, 328 U.S. 640, 645-47 (1946). The government is not required to prove that each

defendant specifically agreed to commit the offense or knew that the offense would be

committed. United States v. Tilton, 610 F.2d 302, 309 (5th Cir. 1980). It is sufficient if the

government establishes that the offense was in furtherance of the conspiracy or was reasonably

foreseen as a necessary or natural consequence of the unlawful agreement.

       III.    ARGUMENT

       While the Government may agree to a limiting instruction for a specific document if that

document is not relevant to the conspiracy, the exhibits listed in defendant Green’s motion paint
   Case 3:18-cr-00356-S Document 134 Filed 01/02/20                  Page 4 of 5 PageID 755


with too broad a brush. Indeed, the majority of the listed exhibits are highly probative to the

charged conspiracy.

       The Government alleges (and will have to prove) that defendant Green entered into an

agreement with Thomas and Michelle Selgas to impair and impede the IRS in the collection,

assessment and ascertainment of the Selgases’ income taxes. At the heart of the Government’s

case are the tax debts of Thomas and Michelle Selgas and the defendants’ attempts to frustrate

IRS collection of those debts. Once the Government proves an agreement to defraud, all overt

acts in furtherance of the conspiracy apply to defendant Green whether he participated in them or

not.

       The majority of the 98 exhibits identified by defendant Green in his motion will be

introduced by the Government to prove intent, agreement or an overt act by one or more

conspirator. Indeed, many of the Government’s exhibits identified by defendant Green are, in

fact, evidence of a tax debt by Thomas and Michelle Selgas. Other exhibits are evidence of overt

acts committed by one or more of the conspirators, including evidence proving the defendants

sought to frustrate IRS collection efforts. Lastly, some of the listed exhibits evidence defendant

Green’s own involvement and agreement in the conspiracy. Accordingly, since the majority of

the identified exhibits are evidence of a conspiracy, a limiting instruction would not be

appropriate.

                                         CONCLUSION

       The government respectfully requests the court take cognizance of this response to

defendant John Green’s motion for a limiting instruction.

                                                      Respectfully Submitted,

                                                      ERIN NEALY COX
                                                      UNITED STATES ATTORNEY
   Case 3:18-cr-00356-S Document 134 Filed 01/02/20              Page 5 of 5 PageID 756



                                                   /s/ Robert A. Kemins
                                            By:    ROBERT A. KEMINS
                                                   Massachusetts Bar No. 267330
                                                   Trial Attorney
                                                   U.S. Dept. of Justice, Tax Division
                                                   717 N. Harwood, Ste. # 400
                                                   Dallas, TX 75201
                                                   (214) 880-9781
                                                   Robert.A.Kemins@usdoj.gov

                                                   MARA A. STRIER
                                                   Florida Bar No. 644234
                                                   Trial Attorney
                                                   U.S. Dept. of Justice, Tax Division
                                                   150 M Street, NE
                                                   Mail Stop: 1.1505
                                                   Washington, DC 20002
                                                   (202) 514-5886
                                                   Mara.A.Strier@usdoj.gov


                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on January 2, 2020, the foregoing document
was filed using ECF, which will notify all counsel of record.


                                            /s/ Robert A. Kemins
                                            Robert A. Kemins
                                            Trial Attorney
                                            Tax Division, United States Department of Justice
